Kirby, J., (after stating the facts). The-note sued on was made and payable in the State of Idaho, where all the transactions relative thereto occurred, and must be considered a contract governed by the laws of that State. Contracts or notes of like kind, given purely for accommodation of the payee and without consideration, are not enforceable by the payee or his assignee after maturity, under the laws of that State. Payette Nat. Bank v. Ingard, 34 Ida. 295, 200 Pac. 344; First Nat. Bank of Idaho v. Reins, 42 Ida. 720, 248 Pac. 90. See also First Nat. Bank v. Freeman, 83 W. Va. 477, 98 S. E. 558; Chicago Title & Trust Co. v. Brady, 165 Mo. 197, 65 S. W. 303; Farmers’ Rank of Westboro v. Harris, Mo. App. 250 S. W. 947; Grisim v. Live Stock State Bank, 167 Minn. 93, 208 N. W. 350. The renewal notes were shown to have been executed in accordance with the express original agreement, as understood by. the parties at the time, and cannot therefore be regarded as a waiver of the defense of failure of consideration, as would otherwise usually be the case. Stewart v. Simon, 111 Ark. 358, 163 S. W. 1135, Ann. Cas. 1916A, 825; Haglin v. Friedmm, 118 Ark. 465, 177 S. W. 429. The testimony is sufficient, in the opinion of the majority, to support the judgment, which is accordingly affirmed.